                                                     Notice Recipients
District/Off: 0207−8                        User: admin                         Date Created: 2/12/2021
Case: 8−20−70162−ast                        Form ID: 205                        Total: 8


Recipients of Notice of Electronic Filing:
tr          Allan B. Mendelsohn           amendelsohn@amendelsohnlaw.com
aty         Alex E. Tsionis         atsionis@ajrlawny.com
aty         Fred S Kantrow          fkantrow@thekantrowlawgroup.com
aty         Paris Gyparakis         pgyparakis@rosenpc.com
aty         Sanford P Rosen          srosen@rosenpc.com
                                                                                                                 TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Kelley Andree Raphael         1517 Broadway          Hewlett, NY 11557
aty         Rosen & Kantrow, PLLC            38 New Street       Huntington, NY 11743
smg         United States Trustee       Office of the United States Trustee     Long Island Federal Courthouse   560
            Federal Plaza       Central Islip, NY 11722−4437
                                                                                                                 TOTAL: 3
